Judge JOHNSON
concurring in the result.
I concur in the result reached by the majority opinion but write separately because I believe the majority misperceives the holding of In re Austin, 5 N.C. App. 575, 169 S.E.2d 20 (1969).
This Court in Austin stated the following:
We think that if a petitioner is unlawfully and illegally denied a license upon a hearing on a petition for reinstatement of his license, the judge of the Superior Court, upon proper allegations in a petition and proper notice to the respondent as provided in G.S. [sec.] 20-25 is authorized to take testimony, examine into the facts of the case, and determine whether the petitioner was illegally and unlawfully denied a license under the provisions of the Uniform Driver’s License Act.
Id. at 580, 169 S.E.2d at 23 (emphasis in original). The Austin Court went on to find that under the facts before it that the superior court erred in ordering the DMV to reinstate the petitioner’s license because he had failed to offer evidence either that “the revocation was not mandatory or that he was unlawfully and illegally denied a license.” Id. at 581, 169 S.E.2d at 23. Therefore, this Court reversed the decision of the superior court not because it found that the superior court had no jurisdiction to examine the denial of petitioner’s reinstatement, but because petitioner failed to put on evidence that the DMV acted unlawfully and illegally in the denial.
I read Austin to hold that denial of reinstatement by the DMV after mandatory revocation may only be reversed in superior court if the DMV acted unlawfully and illegally. I find implicit in *621this that, upon proper allegations and notice to respondent, the superior court has jurisdiction to review the denial of a petition for reinstatement.
Because I am bound by what I perceive to be the meaning of Austin, I must conclude that the superior court had jurisdiction in this case. At the same time, however, I believe the majority opinion is correct in concluding that the DMV did not act illegally in denying petitioner’s request for reinstatement. For that reason I agree with the majority’s conclusion that the superior court order should be vacated.